Taliaeerro, J.
The plaintiff, who is the grandmother and tutrix of the minor and sole heir of L. P. Simms, instituted this action to remove W. T. Insley, who had procured the appointment of administrator of the estate of L. P. Simms. The grounds set up for removal are unfaithfulness, and fraudulent mismanagement.
The administrator applied for and obtained aij order of sale of all the personal property of the estate of Simms, for the purpose, alleged by him, of paying the debts of the succession. The tutrix obtained an injunction restraining the sale, on the ground, among others, that there-were no debts due by the succession, except expenses of the last illness,. and that these have been paid by the firm of Irwin & Simms, of which the decedent was a member. On trial of the injunction it was dissolved and no appeal was taken from the judgment. The suit to remove the administrator was also decided adversely to the plaintiff, and she prosecutes this appeal.
L. P. Simms was the commercial partner of the firm of Irwin & Simms,, doing a large business in the parish of Eichland. It appears that Simms *785left a considerable amount of property, comprising his separate estate, independent of his equal interest in the partnership. His estate is shown to be solvent. Irwin qualified as liquidator to collect and settle debts of the firm, and controlled notes, accounts, and drafts due the firm amounting to about thirty thousand dollars. The complaint of the tutrix that Insley is acting unfaithfully and fraudulently in his administration she aims to make good by detailing various acts of his which she alleges to be wasteful, reckless, illegal, and uncalled for, causing loss and great injury to the estate, and a ruinous sacrifice of the property belonging to it. She shows that Simms died on the fifth of October, 1874; that on the tenth of October, 1874, the defendant applied for the administration of the estate; that this application was founded on no allegation of any right whatever to the administration; that he qualified on the third of November; that two days afterward he applied for and obtained an order for the sale of all the personal property of the succession to pay debts. It seems that at this juncture the grandmother of the minor having qualified as tutrix interposed and enjoined the sale, alleging there were no debts of any kind due by the succession of L. P. Simms, except expenses of the last illness, and that these were paid by the firm of Irwin & Simms; that Insley, when he obtained the 'order of sale, knew of no debts due by the estate. She avers with earnestness that at the date of the'order of sale there were no debts liquidated or acknowledged by the administrator as due or owing by the estate. The order of sale embraced the selling in lump, it seems, of the undivided half-share of the property and effects of the partnership belonging to L. P. Simms among the rest of the property comprising his succession. This was remonstrated against as wholly illegal and irregular, no petition having been made, and because a sale thus made would inevitably result in irreparable injury, and in violation of the minor’s rights. The injunction was dissolved, released on bond, as we have seen, and the administrator proceeded to a sale of the property on the thirtieth of December. The tutrix, subsequently to the sale, filed this suit to remove from office the administrator. In the petition in the case before us she reiterates the allegations made in her petition for injunction, and charges, further, that the sale was provoked, urged on, and made in violation of law by the administrator at the instigation of Irwin, and in his interest, and not in that of the minor. She alleges that although the order of sale directed the property to be sold for cash, at the appraised value by the inventory, yet no cash was paid to the administrator, but that all, or by far the greater portion, of the effects were sold to Irwin, the surviving partner, who retained the price, contrary to law. Interrogatories were propounded to Insley in relation to this sale, and among them one asking whether he received any money from Irwin for his purchase of Simms’s interest in the stock of goods and *786for other property of the estate of Simms purchased at the sale by Irwin. To this interrogatory he answered that he did not, assigning as a reason that Irwin was on his bond; that he knew of notes outstanding against the firm of Irwin & Simms and left the money in his hands to pay as they became due, which he said Irwin has paid.
It is alleged that, in the advertisement of the sale, the property to be sold was not clearly set forth and described as required by law, so as to inform the public of the specific property to be offered for sale, and with the view to attract bidders. But, on the contrary, the advertisement would discourage the attendance, especially of such as desired to purchase merchandise in small amounts, as the advertisement merely set forth that one half interest in a large stock of goods would be sold, and particularly where it was known that the owner of the other half would be a bidder. The stock of goods, it appears, was appraised by the invoices.
An examination of the evidence in this case brings us to the conclusion that all the allegations made by the plaintiff of bad faith and reckless conduct in office of the administrator, and the ruinous consequences to the interests and rights of the minor resulting therefrom, are fully established, with perhaps one exception only, and that one, the charge that the sale of the property was instigated and urged on by the influence of Irwin over the administrator. But, we must add that the evidence does not permit us to doubt that the acts of the administrator had a tendency to promote the interest of Irwin at the expense and detriment of the succession of Simms, and this to the knowledge and by the sanction of the administrator. Here a large estate, stated by Irwin on the stand as a witness, to be solvent, shown to be free from debt, except a medical bill or two and some other small debts, expenses of the last illness, is put under administration upon the application of a man not even alleging a claim of any sort to administer it, who, right upon the heel of his induction into office, files a petition for a sale of all the personal property of the estate, for cash, to pay its debts (almost the entire estate consisting, as it appears, of personal property), an order is obtained for the sale without the exhibition of a tableau or schedule of debts, and before any debt had been presented to the administrator for acceptance or acknowledgment. The sale is adroitly advertised so as to deter instead of inviting bidders. The surviving partner becomes the chief and almost exclusive purchaser, his purchases amounting to more than four thousand dollars. He pays not a cent. The administrator’s reason for not demanding the payment we have already seen. Insley, the administrator, it appears, received only about one hundred dollars from the sale. What becomes, then, of his anxiety to raise money by a cash sale to pay debts of the estate, when he makes no demand of money *787from the purchasers, and especially from the surviving partner, whose success in the liquidation of the partnership concern the administrator takes more interest in than he does, in the administration of Simms’s estate, for which he is acting under bond and oath ? It could not have escaped his notice that Irwin had in his hands assets to a large amount, wherewith to pay the partnership debts. It is shown that this administrator is a debtor of the firm of Irwin & Simmg. Irwin is the surety of the administrator on his official bond, and was his surety on his bond to dissolve the injunction. The administrator is one of Irwin’s sureties on his bond as liquidator- of the partnership business.
We are satisfied that a case is here presented which makes it our duty to enforce the law in relation to the obligations and liabilities of administrators. It is essential to the rights of all persons interested in successions, whether heirs or creditors, that the weighty and responsible duties of administrators should be, as the law emphatically demands, well and faithfully performed. They are expected and intended to be faithful-agents, regarding strictly what the law requires from them, and conforming in all their proceedings to its requirements; not speculators and spoliators looking to their own aggrandizement, reckless of the injury and ruin of those whose interests they have under their control. We conclude that a sufficient showing has been made in behalf of the plain-, tiff in this case to grant the prayer of her petition.
It is therefore ordered that the judgment appealed from be annulled, avoided, and reversed. It is now ordered that William T. Insley, administrator of the estate of L. P. Simms, deceased, be and he is hereby removed from the office of administrator of said estate. It is further ordered that the defendant pay all costs incurred in the prosbcution of this proceeding.